DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Dehdashtian et al. (US 2014/0350523) discloses a catheter having a proximal end portion and a distal end portion, the distal end portion configured for placement within an aorta of a patient (page 1, [0007-0008]) but fails to explicitly disclose an expandable aortic blood flow regulation device disposed on the distal end portion of the catheter for placement within the aorta, the expandable aortic blood flow regulation device configured to expand to restrict blood flow through the aorta and to contract; a catheter controller unit coupled to the proximal end portion of the catheter and configured to cause the expandable aortic blood flow regulation device to expand and contract in the aorta; one or more sensors configured to measure physiological information indicative of blood flow through the aorta; and a non-transitory computer readable media having instructions stored thereon, wherein the instructions, when executed by a processor coupled to the one or more sensors, cause the processor to compare the measured physiological information with a target physiological range such that the catheter controller unit automatically adjusts expansion and contraction of the expandable aortic blood flow regulation device to adjust an amount of blood flow through the aorta if the measured physiological information falls outside the target physiological range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatraman et al. (US 10,188,345) discloses method and apparatus……exercise.
Dehdashtian et al. (US 2014/0350523) discloses aortic occlusion device.
Zhadkevich (US 10,765,841) discloses occluding……..of stroke.
Chiu et al. (US 2007/0106258) discloses retrograde pressure regulated infusion.
Wallace (US 6,315,768) discloses perfusion………angioplasty
Zhadkevich (US 11,013,515) discloses occluding……method of use.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
June 26, 2022

                                                                          /DANIEL PREVIL/                                                                          Primary Examiner, Art Unit 2684